      Case 1:19-cv-00566-NONE-SKO Document 39 Filed 01/06/21 Page 1 of 1
                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF CALIFORNIA


 STEVEN SANTIAGO,                                 Case No. 1:19-cv-00566-NONE-SKO (PC)

                       Plaintiff,                 ORDER & WRIT OF HABEAS CORPUS
                                                  AD TESTIFICANDUM FOR REMOTE
 v.                                               APPEARANCE OF STEVEN SANTIAGO,
                                                  CDCR NO. AZ7273

 J. CALDWELL, et al.,                             DATE: JANUARY 28, 2021
                                                  TIME: 1:00 P.M.
                       Defendants.

         Steven Santiago, CDCR No. AZ7273, the plaintiff in this case and a necessary participant
in a settlement conference on JANUARY 28, 2021, is confined at Mule Creek State Prison in
Ione, California, in the custody of the warden. To secure the inmate’s attendance, it is necessary
that a Writ of Habeas Corpus ad Testificandum issue commanding the custodian of the prison to
produce the inmate for a remote appearance before Magistrate Judge Erica P. Grosjean, U.S.
District Court, Eastern District of California, on JANUARY 28, 2021, at 1:00 P.M.

                         ACCORDINGLY, THE COURT ORDERS:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the warden to produce the inmate named above to participate by Zoom
videoconference in a settlement conference before Magistrate Judge Erica P. Grosjean on the
date and time above, until completion of the conference or as ordered by the court. Zoom
connection information will be supplied to the parties’ counsel via email.

       2. Any difficulties connecting to the Zoom videoconference shall be immediately
reported to Michelle Rooney, Courtroom Deputy, at mrooney@caed.uscourts.gov.

        3. The custodian is ordered to notify the court of any change in custody of this inmate
and to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of Mule Creek State Prison

        WE COMMAND you to produce the inmate named above to testify
before Judge Grosjean on the date and time above, by Zoom videoconference,
until completion of the proceedings or as ordered by the court.

       FURTHER, you are ordered to notify the court of any change in
custody of the inmate and to provide the new custodian with a copy of this writ.

IT IS SO ORDERED.

Dated:    January 5, 2021                                   /s/   Sheila K. Oberto                .
                                                  UNITED STATES MAGISTRATE JUDGE
